Case 1:20-cr-00122-TFM Document 800 Filed 03/04/21 Page 1 of 17                         PageID #: 2202

                                                                                       û¿êÕ
                                                                                                 /4/
                                                                                                       oou,V
                         IN THE UNITED STATES DISTRICT COTJRT
                        FOR THE SOUTHERN DISTRICT OF ALABAMA                                                   %un,
                                  SOUTHERN DTWSION
                                                                                   %rr?r 0{ ?0¿¡
                                                                                                  Ò4eo
 T]NITED STATES OF AMERICA                              )
                                                        )
                                                                                                       ct6uf
 v.                                                     )    CRIMINAL NO. 2O-OOI22-TFM.5
                                                        )
 MELODY NOEL CLEBURN,                                   )
  aka ANGEL NOEL                                        )


                                            PLEA AGREEMENT

            The defendant,   MELODY NOEL CLEBURN aka ANGEL NOEL, represented by her

 counsel, and the United States of America have reached a plea agreement in this case, pursuant

 to Rule 11 of the Federal Rules of Criminal Procedure, the terms and conditions of which are as

 follows:

                                     RIGHTS OF THE DEFENDANT

            1.    The defendant understands her rights as follows:

                   a.        To be represented by an attorney;

                  b.         To plead not guilty;

                  c.         To have a trial by an impartial jury;

                  d.         To confront and cross-examine witnesses and to call witnesses and

                             produce other evidence in her defense; and

                  e.         To not be compelled to incriminate herself.

                         WAIVER OF RIGHTS AND PLEA OF GUILTY

            2.    The defendant waives rights b through e, listed above, and pleads guilty to Counts

                  One of the indictment, charging a violation of Title 21, United States Code,




Rev. 4/18
Case 1:20-cr-00122-TFM Document 800 Filed 03/04/21 Page 2 of 17                            PageID #: 2203




                 Section 846, Conspiracy to Possess with Intent to Distribute a Controlled

                 Substance.

            3    The defendant understands that the statements she makes under oath in the plea         of

                 guilty must be completely truthful and that she can be prosecuted for making false

                 statements or perjury, or receive a perjury enhancement at sentencing, for any

                 false statements she makes intentionally in this plea of guilty.

            4.   The defendant expects the Court to rely upon her statements here and her

                 response to any questions that she may be asked during the guilty plea hearing.

            5    The defendant is not under the influence of alcohol, drugs, or narcotics. She is

                 certain that she is in   full possession of her senses and is mentally competent to

                 understand this Plea Agreement and the guilty plea hearing which        will follow.

            6.   The defendant has had the benefit of legal counsel in negotiating this Plea

                 Agreement. She has discussed the facts of the case with her attomey, and her

                 attorney has explained to the defendant the essential legal elements of the criminal

                 charge which has been brought against her. The defendant's attorney has also

                 explained to the defendant her understanding of the United States' evidence and

                 the law as it relates to the facts ofher offense.

            7    The defendant understands that the United States has the burden of proving each

                 of the legal elements of the criminal charge beyond     a reasonable   doubt. The

                 defendant and her counsel have discussed possible defenses to the charge. The

                 defendant believes that her attorney has represented her faithfully, skillfully, and

                 diligently, and she is completely satisfied with the legal advice of her attorney.



Rev,07/10
Case 1:20-cr-00122-TFM Document 800 Filed 03/04/21 Page 3 of 17                             PageID #: 2204




            8     A     separate document, entitled Factual Resume,   will   be submitted to the Court as

                  evidence at the guilty plea hearing. The Factual Resume is incorporated by

                  reference into this Plea Agreement. The defendant and the United States agree

                  that the Factual Resume is true and correct. Alterations to the Plea Agreement or

                  Factual Resume initialed only by the defendant and her counsel are not part of this

                  agreement and are not agreed to by the United States.

            9     This plea of guilty is freely and voluntarily made and is not the result of force,

                  threats, promises, or representations, apart from those representations set forth in

                  this Plea Agreement. There have been no promises from anyone as to the

                  particular sentence that the Court will impose. The defendant is pleading guilty

                  because she is guilty.

            l0    The defendant also knowingly and voluntarily waives all rights, whether asserted

                  directly or through a representative, to receive from the United States after

                  sentencing any further recordso reports, or documents pertaining to the

                  investigation or prosecution of this matter. This waiver includes, but is not

                  limited to, rights under the Freedom of Information Act and the Privacy Act of

                  1974.

                                                PENAI-TY

            11.   The maximum penalty the Court could impose as to Count One of the Indictment

                  rs:

                  a.        Twenty (20) years imprisonment;

                  b.        A fine not to exceed $1,000,000;



                                                     3
 Rev.4/18
Case 1:20-cr-00122-TFM Document 800 Filed 03/04/21 Page 4 of 17                                     PageID #: 2205




                        c.        A term of supervised release of three (3) years up to lifetime supervised

                                  released which would    follow any term of imprisonment. If the defendant

                                 violates the conditions of supervised release, she could be imprisoned for

                                 the entire term ofsupervised release;

                        d.       A mandatory special assessment of $100; and

                        e.       Such restitution as may be ordered by the Court.

                                                    SENTENCING

                  12.   The Court will impose the sentence in this case. The United States Sentencing

                        Guidelines are advisory and do not bind the Court. The defendant has reviewed

                        the application of the Guidelines with her attorney and understands that no one

                        can predict with certainty what the sentencing range     will   be in this case until after

                        a pre-sentence   investigation has been completed and the Court has ruled on the

                        results of that investigation. The defendant understands that at sentencing, the

                        Court may not necessarily sentence the defendant in accordance with the

                        Guidelines. The defendant understands that she will not be allowed to withdraw

                        her   guiþ plea if the advisory   guideline range is higher than expected, or if the

                        Court departs or varies from the advisory guideline range.

                  13.   The defendant understands that this Plea Agreement does not create any right to

                        be sentenced in accordance with the Sentencing Guidelines, or below or within

                        any particular guideline range, and fully underst¿nds that determination of the

                        sentencing range or guideline level, or the actual sentence imposed, is solely the

                        discretion of the Court.



                                                            4
 Rev.   4/1   I
Case 1:20-cr-00122-TFM Document 800 Filed 03/04/21 Page 5 of 17                           PageID #: 2206




            14.   The United States   will provide all relevant sentencing information   to the

                  Probation Office for purposes of the pre-sentence investigation. Relevant

                  sentencing information includes, but is not limited to, all facts and circumstances

                  of this case and information concerning the defendant's conduct and background.

            15    Both the defendant and the United States are free to allocute fully at the time   of

                  sentencing.

            16.   The defendant agrees to tender $100 to the U.S. District Court Clerk in

                  satisfaction of the mandatory special assessment in this case. The United States

                  reserves the right to withdraw any favorable recommendations it may agree to

                  within this document if the defendant fails to pay the special assessment prior to

                  or at the time of her sentencing.

                                             RESTITUTION

            17.   Pursuant to 18 U.S.C. $$ 3556 and 3663(A), restitution is mandatory. The

                  defendant agrees to make    full restitution in an amount to be determined by the

                  Court at sentencing as to all relevant conduct regardless of whether it relates to

                  the count of conviction.

                                             FORFEITURE

            18    The defendant agrees to confess the forfeiture to the United States of all

                  properties which represent proceeds of her criminal activities or which facilitated

                  any aspect of these illegal activities.

                                    FINANCIAL OBLIGATIONS

            t9    The Defendant expressly authorizes the U.S. Attorney's Office to obtain a credit

                  report in order to evaluate the Defendant's ability to satisff any financial
                                                      5
 Rsv.4/18
Case 1:20-cr-00122-TFM Document 800 Filed 03/04/21 Page 6 of 17                                       PageID #: 2207




                    obligation imposed by the Court. In order to facilitate the collection of financial

                    obligations to be imposed in connection with this prosecution, the Defendant

                    agrees to disclose   fully all   assets   in which the Defendant has any interest or over

                    which the Defendant exercises control, directly or indirectly, including those held

                    by a spouse, nominee or other third party.

                                    UNITED STATES' OBLIGATIONS

             20     The United States    will not bring any additional        charges against the defendant

                    related to the facts underlying the Indictment and          will not pursue additional

                    charges against the defendant in connection with this matter. This agreement is

                    limited to the United States Attorney's Office for the Southern District of

                    Alabama and does not bind any other federal, state, or local prosecuting

                    authorities.

             2l     The United States    will   recommend to the Court that the defendant be sentenced at

                    the low end of the advisory sentencing guideline range as determined by the

                    Court.

                   APPLICATION OF USSG 8 5K1.1 AND/OR F'ED. R. CRIM. P. 35

             22.    The defendant understands and agrees that she has no right to cooperate, andthat

                    the decision whether to allow her to cooperate is reserved solely to the United

                    States in the exercise of its discretion.      If   the United States agrees to allow the

                    defendant to cooperate, and       if the defendant     agrees to cooperate, the   following

                    terms and conditions apply:

                         a. The defendant shall fully, completely, and tnrthfully respond to all

                             questions put to her by law enforcement authorities regarding the

                                                              6
 Rev. 4/18
Case 1:20-cr-00122-TFM Document 800 Filed 03/04/21 Page 7 of 17                    PageID #: 2208




                   underlying facts of the offense(s) with which she is charged,   as   well   as the

                   underþing facts of any criminal offense(s), state or federal, of which she

                   has information or knowledge.

                b. The defendant acknowledges that he understands that she shall provide

                   truthful and complete information regardingany offense about which she

                   has knowledge or information regardless of whether law enforcement

                   authorities question her specifically about any such offense. This

                   provision requires the defendant to diwlge all information available to her

                   even when law enforcement authorities do not know about the defendant's

                   involvement, knowledge or information relating to any particular offense.

                   This requirement extends to any and all persons about whom the

                   defendant has such knowledge or information.

                c. The defendant   agrees to cooperate completely   with all law enforcement

                   authorities in any matters to which her cooperation may be deemed

                  relevant by any law enforcement authority. The defendant agrees to fully

                   comply with all instructions from law enforcement authorities regarding

                  the specific assistance she shall provide. This includes, but is not limited

                  to, consenting to monitored and/or recorded telephone conversations,

                  participating in u:rdercover operations, testifuing completely and truthfully

                  before any grand jury, at any pre-trial proceeding, during any trial, and

                  any post-trial proceeding.

                d. If the United States deems it necessary, the defendant may be required to

                  take a polygraph examination(s) which   will be administered by   a

                                               7
 Rev. 4/18
Case 1:20-cr-00122-TFM Document 800 Filed 03/04/21 Page 8 of 17                      PageID #: 2209




                     govemment polygrapher. The defendant agtrees that the results of any

                     polygraph examination may be used by the United States in its evaluation

                     of whether there has been substantial assistance, and are admissible at

                     sentencing to rebut an assertion by the defendant ofbad faith or

                     unconstitutional motive on the part of the United States.

                e. The defendant agrees to tum over to the United States any and all

                     documents, tapes and other tangible objects which are in her possession or

                     under her control and which are relevant to her participation in and

                     knowledge of criminal activities, regardless of whether it relates to the

                     charged offense. This obligation is a continuing one and includes

                     materials that the defendant may acquire, obtain or have access to after the

                     execution of this agteement.

                f.   The defendant also agrees to identiS the assets of any other person which

                     were obtained through or facilitated the defendant's illegal activities or the

                     illegal activities of another.

                g. If the defendant provides full, complete, truthful and substantial

                     cooperation to the United States, which results in substantial assistance to

                     the United States in the investigation or prosecution of another criminal

                     offense, a decision specifically reserved by the United States in the

                     exercise of its sole discretion, then the United States agfees to move for a

                     downward departure in accordance with Section 5K1.1 of the United

                     States Sentencing Guidelines or Rule 35 of the Federal Rules of Criminal

                     Procedure, whichever the United States deems applicable. The United

Rev. 4/18
                                                 I
Case 1:20-cr-00122-TFM Document 800 Filed 03/04/21 Page 9 of 17                     PageID #: 2210




                   States specifically reserves the right to make the decision relating to the

                   extent of any such departure request made under this agreement based

                   upon its evaluation ofthe nature and extent ofthe defendant's cooperation.

                   The defendant understands that the United St¿tes    will   make no

                   representation or promise with regard to the exact amount of reduction,       if
                   any, the United States might make in the event that     it determines that the

                   defendant has provided substantial assistance. The defendant understands

                   that a mere interview with law enforcement authorities does not constitute

                   substantial assistance. The defendant also understands that, should she

                  provide untruthful information to the United States aÍ any time, or fail to

                   disclose material facts to the United States at any time, or commits a ne\¡/

                   criminal offense, the United States will not make   a   motion for downward

                  departure.   If the defendant's effort to cooperate with the United   States

                  does not amount to substantial assistance as determined solely by the

                  United States, the United States agrees to recommend that the defendant

                  receive a sentence at the low end of the advisory guideline range.

                h. The United States and the defendant agree that any breach of this

                  agreement by the defendant, including but not limited to committing a new

                  offense, failing to cooperate, intentionally withholding information, giving

                  false information, committing pequry, failing to identify assets obøined

                  by her from his illegal activities or obtained by others associated with her

                  or of which she has knowledge, refusing to take a polygraph examination,



                                             9
 Rov. 4118
Case 1:20-cr-00122-TFM Document 800 Filed 03/04/21 Page 10 of 17                         PageID #: 2211




                     failing   a   polygraph examination, or refusing to testiff before the grand

                     jury or at any judicial proceeding, would:

                                    (l)   permit the United States to reinstate and proceed with

                                          prosecution on any other charges arising from the matters

                                          underlying the Indictment; and

                                    (2)   permit the United States to initiate and proceed with the

                                          prosecution on any other charges arising from a breach      of

                                          this agreement. The United States will not be limited, in

                                          any respect, in the use it may make against the defendant    of

                                          any information provided by the defendant during her

                                          breached cooperation. Such breach   will constitute a waiver

                                          of any claim the defendant could make under the United

                                          States Constitution, the Federal Rules of Evidence, the

                                          Federal Rules of Criminal Procedure, or any statute or case

                                          law by which the defendant seeks to suppress the use   of
                                          such information or any evidence derived from such

                                          information.

                i.   Nothing in this agreement shall protect the defendant in any way from

                     prosecution for any offense committed after the date of this agreement,

                     including perjury, false declaration, false statement, and obstruction      of
                     justice, should the defendant commit any of these offenses during his

                     cooperation. The defendant acknowledges and agrees that the information



                                                    10
 Rsv.4/18
Case 1:20-cr-00122-TFM Document 800 Filed 03/04/21 Page 11 of 17                             PageID #: 2212




                           that she discloses to the United States pursuant to this agreement may be

                           used against her in any such prosecution.

                      j.   The United States and the defendant agree that the defendant      will continue

                           her cooperation even after she is sentenced in the instant matter. Her

                           failure to continue his cooperation will constitute a breach of this

                           agreement, and the defendant agrees that under such conditions, the

                           United States will be free to reinstate the charges and the prosecution of

                           the charges in the Indictment, which are to be dismissed in accordance

                           with this agreement. Under these circumstances, the defendant expressly

                           waives any rights she may have under the statute of limit¿tions and the

                           speedy trial provisions.

                       LIMITED \ryATVER OF'RIGHT TO APPEAL AND
                            WAIVER OF COLLATERAL ATTACK

            23   As part of the bargained-for exchange represented in this plea agreement, and

                 subject to the limited exceptions below, the defendant knowingly and voluntarily

                 waives the right to file any direct appeal or any collateral attack, including a

                 motion to vacate, set aside, or correct sentence under 28 U.S.C. ç 2255.

                 Accordingly, the defendant will not challenge her guilty plea, conviction, or

                 sentence in any district court or appellate court proceedings.

                                     a.      EXCEPTIONS. The defendant        reseryes the right to   timely

                           file   a direct appeal challenging:

                                             (1)     any sentence imposed in excess of the statutory

                                                     maximum;


                                                       11
 Rev.4/18
Case 1:20-cr-00122-TFM Document 800 Filed 03/04/21 Page 12 of 17                              PageID #: 2213




                                           (2)     any sentence which constitutes an upward departure

                                                   or variance from the advisory guideline range.

                            The defendant also reserves the right to claim ineffective assistance    of
                            counsel in a direct appeal or $ 2255 motion.

            24.   If   the United States files a notice of appeal and such appeal is authorized by the

                  Solicitor General, the defendant is released from the appellate waiver.

            25.   The defendant further reserves the right to timely move the district court for an

                  amended sentence under 18 U.S.C. $ 3582 in the event of a future retroactive

                  amendment to the Sentencing Guidelines which would affect the sentence.

            26.   If the defendant receives   a sentence   within or below the advisory guideline range,

                  this plea agreement shall serve as the defendant's express directive to defense

                  counsel to timely file a "Notice of Non-Appeal" following sentencing, signed by

                  the defendant.

                                    VIOLATION OF AGREEMENT

            27.   The defendant understands that    if   she breaches any   provision of this Plea

                  Agreement, the United States will be free from any obligations imposed by this

                  agreement, but all provisions of the agreement remain enforcçable against the

                  defendant. In the exercise of its discretion, the United States will be free to

                  prosecute the defendant on any charges of which it has knowledge. In such event,

                  the defendant agrees not to assert any objections to prosecution that she might

                  have underthe Sixth Amendment and./or Speedy Trial Act.

            28.   In addition, if the defendant is released from detention prior to sentencing, she

                  understands that the United States     will no longer be bound by this agreement   if
                                                     t2
 Rev.4/18
Case 1:20-cr-00122-TFM Document 800 Filed 03/04/21 Page 13 of 17                             PageID #: 2214




                    she violates any   condition of her release prior to sentencing or prior to serving her

                    sentence after   it is imposed.

                                       ENTIRETY OF AGREEMENT

             29     This document is the complete statement of the agreement between the defendant

                    and the United States and may not be altered unless done so in wríting and signed

                    by all the parties.

                                                      Respectfully submitted,
                                                      SEAN P. COSTELLO
                                                      UNITED STATES ATTORNEY

 Date: March 1.2021                                   /s/Luis F. Peral
                                                      Luis F. Peral
                                                      Assistant United States Attorney


 Date: March 1.2021                                   /s/Georse A. Martin
                                                      George A. Martin
                                                      Assistant United States Attorney
                                                      Deputy Chiefl Criminal Division

             I have consulted with my counsel and fully underst¿nd all my rights with respect to the

 offense charged in the Indictment pending against me. I have read this Plea Agreement and

 carefully reviewed every part of it with my attorney. I understand this agreement, and         I
 voluntarily agree to    it.   I hereby stipulate that the Factual Resume, incorporated herein, is true

 and accurate in every respect, and that had the matter proceeded to trial, the United States could

 have proved the same beyond a reasonable doubt.




                                                      Defendant
                                                        l3
 Rev. 4/18
Case 1:20-cr-00122-TFM Document 800 Filed 03/04/21 Page 14 of 17                         PageID #: 2215




            I am the attomey for the defendant. I have fully explained her rights to her with respect

  to the offense(s) charged in the Indictment in this matter. I have carefully reviewed every part   of
  this Plea Agreement with her. To my knowledge, her decision to enter into this agreement is an

  informed and voluntary one. I have carefully reviewed the Fac¡¡al Resume, incorporated herein,

  with the defendant and to my knowledge, her decision to stipulate to the facts is an informed,

  intelligent and voluntary one.




                                                 Derrick Williams
                                                 Attorney for Defendant




                                                   l4
 Rev.4/18
Case 1:20-cr-00122-TFM Document 800 Filed 03/04/21 Page 15 of 17                           PageID #: 2216




                         IN THE T]NITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF'ALABAMA
                                   SOUTHERN DTVISION

  UNITED STATES OF AMERICA                                )
                                                          )
  v.                                                      )   CRIMINAL NO. 2O.OOI22.TF'M-5
                                                          )
  MELODY NOEL CLEBURN,                                    )
    aka ANGEL NOEL

                                           FACTUAL REST]ME

            The defendant,   MELODY NOEL CLEBURN, aka AIIGEL NOEL, admits the

 allegations of Count One of the Indictment.

                                    ELEMENTS OF THE OF'FENSE

            MELODY NOEL CLEBURN, aka ANGEL NOEL understands that in order to prove

 a   violation of Title 21, United States Code, Section 846, as charged in Count One of the

 Indictment, the United States must prove:

            First:    That two or more persons in some way or manner, came to a mutual
                      understanding to distribute methamphetamine, or to possess heroin with
                       intent to distribute it; and

            Second:   That the defendant knowingly and        willfully became a member of such
                      conspiracy.

                                          OFFE¡ìISE CONDUCT

            Defendant, MELODY NOEL CLEBURN, aka ANGEL NOEL, admits in open court

 and under oath that the     following statement is true and correct and constitutes evidence in this

 case. This statement of facts is provided solely to assist the Court in determining whether a

 factual basis exists for    MELODY NOEL CLEBIJRN'S, aka AI\GEL NOEL' plea of guilty.

 The statement of facts does not contain each and every fact known to       MELODY NOEL


                                                      I
 Rev.4/18
    Case 1:20-cr-00122-TFM Document 800 Filed 03/04/21 Page 16 of 17                        PageID #: 2217




      CLEBURN, aka ANGEL NOEL, and to the United States concerning the defendant's

      involvement in the charges set forth in the plea agreement.

             During the course of the conspiracy the defendant, MELODY NOEL CLEBURII, aka

      ANGEL NOEL, conspired with Martin Melton, aka, MC, William Grant Owens, aka Whip,

      Jessica Defloren Tubb, aka   Allie, Kiairus Jamer Diamond, aka Nephew, and others to possess

      with the intent to distribute heroin, methamphetamine, and other controlled substances.

             Martin Melton, aka MC, and William Grant Owens, aka'Whip, were MELODY NOEL

      CLEBIIRN's, aka ANGEL NOEL,           sources of supply. [n some instances,   MELODY NOEL

      CLEBURN, aka ANGEL NOEL, called Martin Melton, aka MC, in order to secure heroin. In

      one such call, Martin Melton, aka MC, told   MELODY NOEL CLEBURN, aka ANGEL

     NOEL, to call William Grant Owens, aka Whip, in order to acquire heroin. Over the course of

     the conspirac¡   MELODYNOEL CLEBURN, aka ANGEL NOEL, received approximately

     half a gfafrla day from William Grant Owens, aka Whip. MELODY NOEL CLEBURT\' aka

     ANGEL NOEL, would consume some of the heroin received and sell the remaining heroin.

     Kiairus Jamer Diamond, aka Nephew, also supplied William Grant Owens, aka Whip, with

     controlled substances to include heroin.

             On February 19,2018, at a hotel located in Mobile, Alabama,     MELODY NOEL

     CLEBURN, aka ANGEL NOEL, sold a Confidential Source a quantity of heroin.
                            Q,
                            'ìrP
             On May 9,201y, in Mobile County, Alabama, the defendant,       MELODY NOEL
Ð
     CLEBURN, aka AI\GEL NOEL, was a passenger in a vehicle driven by Individual             #L   Law

     enforcement conducted a traffic stop on the vehicle due to the fact that it had failed to properly

     signal before turning. Law enforcement recovered a bag containing methamphetamine from the

     passenger of the vehicle and a small bag containing heroin from   MELODY NOEL CLEBURN,
                                                      2
Case 1:20-cr-00122-TFM Document 800 Filed 03/04/21 Page 17 of 17                      PageID #: 2218




  aka ANGEL NOEL's, undergarment. MELODY NOEL CLEBURN' aka ANGEL NOEL,

  informed law enforcement that she was tryrng to sell the heroin.

            The defendant,   MELODY NOEL CLEBURN, aka AIIGEL NOEL,                and the United

    States agree and recommend to the Court that the defendant be held accountable forbetween 80

    and 100 grams of heroin forpurposes of relevant conduct inthe case.

                                               AGREED TO AND SIGNED.

                                               Respectfu   lly submitted,

                                               SEAN P. COSTELLO
                                               UNITED STATES ATTORNEY


 Date: March 1.2021                            /s/Luis F. Peral
                                               Luis F. Peral
                                               Assistant United States Attorney


 Date: March I.2021                            /s/Georse A. Martin
                                               George A. Martin
                                               Assistant United States Attomey
                                               Deputy Chiet Criminal Division




 Date:      \lq lZl
                                               Melody
                                               Defendant



              ,l
 Date              Ra
                                               Derrick Williams
                                               Attorney for Defendant




                                                  J
 ReY.4/18
